Title: To James Madison from Horatio Gates Spafford, 11 June 1822
From: Spafford, Horatio Gates
To: Madison, James


                
                    Esteemed Friend,
                    Ballston Spa, N.Y. 6 Mo. 11, 1822.
                
                By some delay of the Post Master at Ballston, to which thy favor of April 16 was directed, I did not receive it until yesterday.
                My Geography & Gazetteer will soon be ready for the press, & greatly improved, by no small labor. Within the last 6 months, I have sent by Mail 1100 Letters, more than 300 of which were autographs, thinking, as indeed I have always found it, that less attention is paid to printed than M.S. Letters. Besides the United States’ Census of 1820, a Census of this State in 1821, and all the public documents from the Offices of State at Albany of use in my labor, there now lie on my table upwards of 1200 original, M.S. Letters, from my Correspondents in relation to this Work, from which it is composed. I spare no pains, & indeed a man who performs such a task must not.
                
                I am obliged by thy wish of success.
                As to a Geography & Gazetteer of Virginia: may I ask of thee the favor to suggest the idea to Mr. Ritchie, of Richmond? As soon as I shall have completed the one of this State, say by next Winter, I should like well to engage in such a Work. Do me the favor to speak of it to thy friends.
                I did receive thy favor, at my Cabin in the West, & read, with no small degree of interest & pleasure, thy Address, accompanying it, & which I have procured republished in this State. I thought I had acknowledged these favors.
                The potato, is undoubtedly indigenous in W. Pa., & a valuable vegetable. I have cultivated it, & it improves in size. Boiled, or roasted, it is a rich flavored vegetable for the table, mealy as the best common potato, but sweetish, a half way sweet potato. It grows abundantly in the rich little tracts of alluvion on the uplands, has a creeping vine, like the sweet potato, a sharp pointed beautiful leaf, & bears flowers of a bluish cast, in clusters. The fruit, is connected by a long slim root, growing to the size of a large walnut, & some 3 or 4 times that size, every 2 to 6 inches. I will send thee some of them, but how soon is uncertain. They seem to do best in a moist soil, composed of recent alluvion from clay or marle, intermixed with vegetable mold, good potato ground, in short. They grow so plentifully about my Cabin, that a man may dig as many as one could eat, in 1 or 2 minutes. Persons acquainted with the Yam of the W. Indies, told me this root tastes more like it than any other they know of.
                I have none of them here, having distributed all I brought.
                So far as I know, this has been overlooked, though somewhat like what the Voyageurs used to call the Mississippi Yam, a root found on the bottoms of the lower part of the Ohio, & that river.
                I see, by the Gazettes, that John Wood, of Va., probably the person alluded to in thy Letter, as taking County Maps, preparatory to a Map of the State, is deceased. I wish Virginia would allow me to complete his design, have the aid of his Collections, & connect with its execution a Geography & Gazetteer of that State. Perhaps the gentleman at Richmond, named by thee, might be pleased to enter on such a business, & could get it from the State: I would like to engage in it with him. The Work on this State, has done it great service; far greater than can readily be imagined, by a person at the distance of Virginia. It has been the means of increasing our population a good many thousands, & such will be acknowledged as public opinion, when the Author shall be under the sod. But, excuse this, vanity, if it be such in thy opinion: parents love to talk of their children. I have made nothing, yet, by the Work; but the booksellers have, & the commity has been benefitted. A man can’t be poor, whose passions & desires are so moderated as mine are: I am neither poor nor rich. With great esteem & regard, thy friend,
                
                    Horatio Gates Spafford
                
             